                                         Case 5:17-cv-00220-LHK Document 1364 Filed 01/18/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                                                           SAN JOSE DIVISION
                                  10

                                  11     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
                                  12                   Plaintiff,                            ORDER GRANTING IN PART AND
Northern District of California
 United States District Court




                                                                                             DENYING IN PART BROADCOM’S
                                  13             v.                                          MOTION TO FILE UNDER SEAL
                                  14     QUALCOMM INCORPORATED,                              Re: Dkt. No. 1359

                                  15                   Defendant.

                                  16

                                  17          Applying the compelling reasons standard, the Court rules on Broadcom’s motion to seal

                                  18   as follows. By Tuesday, January 22, 2019, at noon, Broadcom shall file redacted public versions

                                  19   of the below documents consistent with the Court’s sealing rulings.
                                               Document                 Portions of Pages                          Ruling
                                  20
                                        QX1005                      Entirety                           DENIED.
                                  21    QX1009                      BRCM174660                         DENIED.
                                        QX1009                      BRCM174661                         GRANTED.
                                  22    Rango Deposition            68:1-19, 22-24; 69:11-70:15;       DENIED.
                                                                    70:18-24
                                  23
                                       IT IS SO ORDERED.
                                  24
                                       Dated: January 18, 2019
                                  25
                                                                                        ______________________________________
                                  26
                                                                                        LUCY H. KOH
                                  27                                                    United States District Judge

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART BROADCOM’S MOTION TO FILE UNDER SEAL
